DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 7/24/19, wherein:
Claims 1-9 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BISCHOFF (US 2005/0240309) (Applicant IDS filed 6/8/20)
As for independent claim 1, BISCHOFF discloses a robot programming method {par. 0001, 0007, abstract}, comprising: 
recording first movement information, the first movement information being information of a movable apparatus imitating movement of an end effector of a robot in a working space of the robot in a first coordinate system 
{at least figures 1, 5a-b, pars. 0055-0056 e.g. FIG. 5a, b show the movement of a robot 5 in several (target) poses P.sub.1-P.sub.4 by means of an inventive device 1 and 1, P2 during the position change of the influencing device 1}; 
determining second movement information according to a correspondence relationship between the first coordinate system and a second coordinate system, and the first movement information recorded, the second coordinate system being a coordinate system of the robot in the working space, and the second movement information being information of the movable apparatus imitating movement of the end effector of the robot in the second coordinate system
{see at least figures 1, 6a, pars. 0057-0058 e.g. FIG. 6a shows a movement of the inventive device 1 from a starting to an end pose and (below) the associated, relative position change of robot 14 from a starting to an end pose with respect to the TCP, i.e. the tip of the tool 14.1. The position change of device 1, without scaling, is directly transformed into a corresponding position change of robot 14. The represented intermediate pose (third image from above in FIG. 6a) merely illustrates the robot movement}; and 
programming the robot according to the second movement information determined {see at least pars.0055-0056, 0060 e.g. Once again following a preset 
As for dep. claim 2, which discloses wherein the movable apparatus comprises at least one signal receiver {BISCHOFF at least figure 1, pars. 0016, 0034}, , the recording of the first movement information comprises: determining and recording the first movement information according to a signal received by the at least one signal receiver from at least one signal transmitter {see BISCHOFF at least pars. 0034-0035, 0044}; wherein the method further comprises: determining a correspondence relationship between the first coordinate system and the second coordinate system according to a relative positional relationship between the at least one signal transmitter and the robot {see BISCHOFF at least pars. 0034-0035, 0044, 0055}. 
As for dep. claim 3, which discloses wherein types of the first movement information and the second movement information comprise at least one of: position information; attitude information; path information; speed information; and acceleration information {see BISCHOFF at least pars. 0013, 0045, 0055}. 
Claims 4-9 which carry the similar limitations as the rejected 1-3 above.  Therefore, they are rejected for the same reason sets forth the rejected claims 1-3 as indicated above. 





	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664